Title: From Alexander Hamilton to William S. Smith, 27 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. March 27th. 1800
          
          Enclosed is a list of Articles sent me by Mr Dayton—He represents them to have been procured by your orders—Upon examining my letters I find that the articles — marked are not included with in any of the direction general or special which I have given.
          You will inform me whether these have been procured, and also upon what grounds they have been were added to the list of articles directed by me to be furnished
           Col. Smith—
        